Mr.' Justice Morris
delivered the opinion of the Court:
The questions raised in this case are not substantially' different from those involved in the case of The Baltimore and Potomac Railroad Company v. Fitzgerald, just decided (ante p. 501).
The appellee Walker' carried 'on the grocery business on the south side of Maryland avenue, at the corner of D and Eleventh streets southwest, and his complaint is that, by nuisances similar to those complained of in the Fitzgerald case, and by the practical blocking of the avenue by the railroad company, his custom was to a great extent destroyed, and his business injured. He had verdict and judgment in his favor in the court below, and the railroad company appealed.
The substantial cause of injury in this cause seems to have been not so much of the nuisance from soot, cinders, and offensive odors, as the blockading of Maryland avenue by the defendant’s use of it, as a freight yard and storage house, and a place for making and breaking trains, and the consequent destruction of the plaintiff’s patronage and in*522jury to his business. What we have said in that case in reference to the unauthorized use of the streets of the city by the railroad company will apply in this case also; and must determine our judgment in regard to the instructions granted and refused.
There are several exceptions to testimony scattered through' the record. But as they have not been deemed of sufficient importance by the appellant as the foundation for an assignment of error, we must presume that it does not insist upon them.

The judgment of the court below must be, and it is hereby, affirmed, with costs.